              Case 2:17-cr-00004-RSM Document 126 Filed 05/14/20 Page 1 of 2




 1                                                            The Honorable Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
          UNITED STATES OF AMERICA,                               NO. CR17-004 RSM
10
                               Plaintiff,
11                                                               ORDER GRANTING MOTION TO
                                                                 SEAL EXHIBIT A TO UNITED
12
                                                                 STATES’ RESPONSE TO MOTION
                          v.
13                                                               FOR REDUCTION IN SENTENCE
                                                                 PURSUANT TO 18 U.S.C.
14
          TARAY DAVID,                                           § 3852(c)(1)
15
                               Defendant.
16
17
             This matter has come before the Court on the motion to seal Exhibit A to United
18
     States’ Response to Motion for Reduction in Sentence Pursuant to 18 U.S.C.
19
     § 3582(c)(1). The Court has reviewed the motion and records in this case and finds there
20
     are compelling reasons to permit the filing under seal of the Exhibit A to United States’
21
     Response      to   Motion      for      Reduction   in     Sentence   Pursuant    to     18     U.S.C.
22
     § 3582(c)(1), due to the sensitive information contained therein.
23
     //
24
     //
25
     //
26
     //
27
     //
28
      Sealing Order                                      -1                      UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
      United States v. David, CR17-004 RSM
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
             Case 2:17-cr-00004-RSM Document 126 Filed 05/14/20 Page 2 of 2




 1         IT IS HEREBY ORDERED that Exhibit A to United States’ Response to Motion
 2 for Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1) be filed under seal.
 3         DATED this 14th day of May, 2020.
 4
 5
 6
 7
 8                                           A
                                             RICARDO S. MARTINEZ
 9                                           UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15 Presented by:
16 /s/ Jessica M. Manca
17 JESSICA M. MANCA
   Assistant United States Attorney
18
19
   /s/ Helen J. Brunner
20 HELEN J. BRUNNER
21 Assistant United States Attorney
22
23
24
25
26
27
28
     Sealing Order                              -2                     UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     United States v. David, CR17-004 RSM
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
